Exhibit 10.1

August 31, 2016

BY HAND DELIVERY

James Robert Rusche

18 Brigham Road

Framingham, MA 01701

 

Re: Amended and Restated Transitional Services and Separation Agreement

Dear Jim,

This Amended and Restated Transitional Services and Separation Agreement (the
“Agreement”) confirms that you and Repligen Corporation (“Repligen” or the
“Company”) have reached an amicable decision for you to first transition from
your role as Senior Vice President, Research and Development to the role of
Senior Advisor to the Company on September 1, 2016, and then for your employment
relationship with the Company to end on Feb. 28, 2017, unless you or the Company
elects to end your employment on an earlier date in accordance with this
Agreement. For purposes of this Agreement, the actual last day of your
employment shall be referred to as the “Separation Date.” This Agreement amends,
restates and supersedes in all respects the Transitional Services and Separation
Agreement between you and the Company dated April 29, 2016 (the “Former
Agreement”).

The terms and conditions of the arrangement are as follows:

Final Agreement; Restrictive Covenants

If signed and not revoked, this Agreement will become the final binding
agreement between you and the Company and will fully supersede other agreements
or understandings between you and the Company relating to the terms and
conditions of your employment, including without limitation, the Former
Agreement, and, for the avoidance of doubt, the employment letter agreement
between you and the Company dated March 13, 1996 (the “Employment Agreement”),
which was already superseded by the Former Agreement; provided that your
obligations under the following agreements shall remain in full force and
effect: (i) the Confidentiality, Non-Solicitation, and Patent Agreement signed
by you on June 26, 2013 (the “Restrictive Covenant Agreement”), as modified by
the Former Agreement and restated by this Agreement and (ii) the Equity
Documents (as defined below). In the interest of clarity, the terms of the
Restrictive Covenant Agreement and Equity Documents remain in effect regardless
of whether you enter into this Agreement. Your obligations under the Restrictive
Covenant Agreement include without limitation your obligation not to disclose or
use Confidential Information, to return Company Documentation (as each of those
terms is defined in the Restrictive Covenant Agreement) prior to the Separation
Date, and to refrain from soliciting Company employees and consultants for 12
months after the Separation Date. You agree that the amendments to the
Restrictive Covenant Agreement, as restated in Section 8 and which became
effective when you signed the Former Agreement, will remain in effect.



--------------------------------------------------------------------------------

James Robert Rusche

August 31, 2016

Page 2

 

Current Role

You will continue in your current role as Senior Vice President, Research and
Development until September 1, 2016 (the “Transition Date”). From the date of
this Agreement through the Transition Date, you will be entitled to your regular
compensation and employee benefits in effect as of the date of this Agreement.

Transition Period

On the Transition Date you will cease to serve as Senior Vice President,
Research and Development and, instead, will serve as a Senior Advisor to the
Company through Feb. 28, 2017, unless your employment is earlier terminated (the
“Transition Period”). You agree to work cooperatively with the Company’s
management team in performance of your duties hereunder, and to abide by the
terms of this Agreement and the terms of the Restrictive Covenant Agreement, as
modified herein.

Resignation from Director and Officer Positions

You confirm that you are resigning from any and all other positions that you
hold with the Company (other than the position of Senior Advisor as applicable)
or any of its affiliates as an officer, board member, or otherwise effective on
the Transition Date, and you shall sign any documents that the Company
reasonably requests to fully effectuate the resignations.

Title/Duties and Responsibilities During the Transition Period

As a Senior Advisor, you agree to perform special projects as requested by the
Chief Executive Officer of the Company (the “CEO”). For the avoidance of doubt,
nothing herein shall limit the CEO’s discretion with respect to the nature of
the work you perform, the number of hours you work or the location of the
services you perform.

Employee Compensation

Salary and Bonus. Until the Separation Date, you shall continue to receive a
base salary at the rate of $317,220.02 per year, payable in installments on the
Company’s payroll dates, and receive employee benefits in effect as of the date
of this Agreement. You will be eligible for a bonus for 2016, based on a target
of 40% of your salary, pro-rated based on the Transition Date of September 1,
2016. In the interest of clarity, you (or your estate) will be eligible for such
pro-rated bonus for 2016 if your employment ends due to your death or disability
after the Transition Date but before Feb. 28, 2017. Any bonus will be paid by
March 15, 2017. You will not be eligible for any bonus or vacation accrual with
respect to any period of your employment in 2017.

Continued Vesting; Accelerated Vesting. You shall continue to vest in your
outstanding equity grants consistent with the terms and conditions of the
Company’s 2012 Stock Option and Incentive Plan, applicable stock option
agreements and applicable restricted stock



--------------------------------------------------------------------------------

James Robert Rusche

August 31, 2016

Page 3

 

unit award agreements (collectively the “Equity Documents”) as an employee
through the earlier of (i) the Separation Date and (ii) December 31, 2016 (in
either earlier case, the “Vesting End Date”). Notwithstanding anything to the
contrary in the Equity Documents, and subject to the Acceleration Conditions (as
defined below), on the Separation Date the Company will accelerate vesting of
50% of your unvested shares as of the Vesting End Date under the applicable
stock option agreements and 50% of your unvested restricted stock units as of
the Vesting End Date under applicable restricted stock unit award agreements
(the “Acceleration”). Your current vested and unvested stock options and
restricted stock unit awards are summarized on Exhibit A attached hereto and you
acknowledge and agree that the summary is correct. Any portion of your stock
options that is not exercisable on the Separation Date and any portion of your
restricted stock unit awards that is not vested on the Separation Date, for any
reason, shall terminate immediately as of the Separation Date and be null and
void and of no further force and effect.

The Acceleration is subject to your not having been found to have materially
breached this Agreement, including the Restrictive Covenant Agreement as
modified herein, and on your execution of the Certificate Updating Release of
Claims in the form attached as Exhibit B (the “Certificate,” and such
conditions, the “Acceleration Conditions”).

Health Coverage. If at any time during the Transition Period you become
ineligible for active employee health coverage, and if you elect and remain
eligible for COBRA, the Company shall pay the same portion of premiums that it
pays for active employees for the same level of group health care coverage as in
effect on the Transition Date until the earlier of (i) the Separation Date or
(ii) the end of your eligibility under COBRA. In such event, you will be
responsible for paying the remaining portion of the premiums for such coverage,
and you authorize the deduction of the portion for which you are responsible
from your pay during the Transition Period.

401(k) Plan. Your repayment of your 401(k) loan will continue to be handled via
deductions from your paycheck, including any severance pay, unless you choose
otherwise. For information on your 401(k) plan including distributions, further
information on the repayment of your 401(k) loan, and rollover provisions,
please contact Fidelity.

No Other Compensation. You acknowledge and agree that (i) you will not be
entitled to accrue paid time off during the Transition Period; and (ii) you will
not be entitled to any other compensation through the Separation Date, except as
specifically set forth in this Agreement.

Severance Pay in the Event of a Termination without Cause

If the Company terminates your employment without Cause after the Transition
Date but prior to Feb. 28, 2017, the Company shall pay to you an amount equal to
your base salary at the rate then in effect, in equal installments on the
Company’s payroll dates, from the Separation Date through Feb. 28, 2017.



--------------------------------------------------------------------------------

James Robert Rusche

August 31, 2016

Page 4

 

If you resign from employment at any time, the Company terminates your
employment for Cause at any time, or your employment ends due to your death or
disability, you will be paid only through the last day of your employment and
you will not be eligible for severance pay.

For the purposes of this Agreement, “Cause” shall mean any of the following:
(i) embezzlement, misappropriation of assets or property of the Company;
(ii) gross negligence, theft, fraud, or breach of fiduciary duty to the Company;
(iii) violation of federal or state securities laws; (iv) material breach of
this Agreement or the Restrictive Covenant Agreement; or (v) the conviction of a
felony, or any crime involving moral turpitude, including a plea of guilty or
nolo contendre. If any of the foregoing grounds for Cause is curable, the
Company shall provide you with 30 days’ written notice to cure the asserted
grounds for Cause. If the grounds is not curable, a for Cause termination shall
be effective on the date specified in the Company’s written notice.

Modification of Restrictive Covenant Agreement

As a condition of this Agreement, the Restrictive Covenant Agreement is hereby
modified by replacing Section 3 of the Restrictive Covenant Agreement in its
entirety with the following:

During your employment with the Company and for 12 months thereafter, regardless
of the reason for the termination, you (i) will not, directly or indirectly,
whether as owner, partner, shareholder, consultant, agent, employee, co-venturer
or otherwise, engage, participate, assist or invest in any Competing Business
(as hereinafter defined); (ii) will refrain from directly or indirectly
employing, attempting to employ, recruiting or otherwise soliciting, inducing or
influencing any person to leave employment with the Company (other than
terminations of employment of subordinate employees undertaken in the course of
your employment with the Company); and (iii) will refrain from soliciting or
encouraging any customer or supplier to terminate or otherwise modify adversely
its business relationship with the Company. You understand that the restrictions
set forth herein are intended to protect the Company’s interest in its
Confidential Information and established employee, customer and supplier
relationships and goodwill, and agree that such restrictions are reasonable and
appropriate for this purpose. For purposes of this Agreement, the term
“Competing Business” shall mean a business conducted anywhere in the United
States and Sweden which is competitive with any business which the Company or
any of its affiliates conducts or proposes to conduct at any time during your
employment, including, without limitation, the development and manufacturing of
bioprocessing products for life science companies and biopharmaceutical
manufacturing companies. Notwithstanding the foregoing, you may own up to one
percent (1%) of the outstanding stock of a publicly held corporation which
constitutes or is affiliated with a Competing Business. Notwithstanding the
foregoing, you may contact Tony J. Hunt or his successor (the “President and
CEO”) to obtain advance written consent to engage in Competing Business, which
consent shall not unreasonably be withheld, and you may engage in such Competing
Business provided, and to the extent that, the President and CEO provides such
advance written consent.



--------------------------------------------------------------------------------

James Robert Rusche

August 31, 2016

Page 5

 

You acknowledge and reaffirm that, except as specifically modified in this
Section 8, the remaining provisions Restrictive Covenant Agreement shall
continue to be in full force and effect. The Restrictive Covenant Agreement, as
modified by this Section 8, is incorporated herein by reference.

Nondisparagement

You agree not to make any disparaging statements (whether written, oral, through
social or electronic media or otherwise) concerning the Company or any of its
affiliates or current officers, directors, employees or managers that would
likely affect any of their personal or professional reputations or interests.
You also agree not to make negative comments about your employment with the
Company or the ending of your employment relationship. Nothing herein shall
prohibit you from communicating freely with your attorneys or accountants for
legitimate business reasons or prohibit you from testifying truthfully in any
legal proceeding or from providing truthful information in response to a request
from a governmental agency. For the avoidance of doubt, nothing in this
Agreement shall be interpreted or applied to prohibit you from making any good
faith report to any governmental agency or other governmental entity concerning
any act or omission that you reasonably believe constitutes a possible violation
of federal or state law or making other disclosures that are protected under the
anti-retaliation or whistleblower provisions of applicable federal or state law
or regulation.

Defend Trade Secrets Act Notice; Whistleblowing and Other Protected Disclosures.

You understand that pursuant to the Defend Trade Secrets Act of 2016, you shall
not be held criminally or civilly liable under any federal or state trade secret
law for the disclosure of a trade secret that (A) is made (i) in confidence to a
federal, state, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.

You understand that nothing contained in this Agreement, including the
Restrictive Covenant Agreement, limits your ability to file a charge or
complaint with any federal, state or local governmental agency or commission
(“Government Agencies”). You further understand that neither this Agreement nor
the Restrictive Covenant Agreement limits your ability to communicate with any
Government Agencies or otherwise participate in any investigation or proceeding
that may be conducted by any Government Agency, including providing documents or
other information, in each case without any requirement to provide notice to the
Company. Neither this Agreement nor the Restrictive Covenant Agreement limits
your right to receive an award for information provided to any Government
Agency.

Tax Treatment

The Company shall undertake to make deductions, withholdings and tax reports
with respect to payments and benefits under this Agreement to the extent that it
reasonably and in good faith determines that it is required to make such
deductions, withholdings and tax reports. Payments



--------------------------------------------------------------------------------

James Robert Rusche

August 31, 2016

Page 6

 

under this Agreement are stated in gross amounts and shall be paid in amounts
net of any such deductions or withholdings. Nothing in this Agreement shall be
construed to require the Company to make any payments to compensate you for any
adverse tax effect associated with any payments or benefits or for any deduction
or withholding from any payment or benefit.

Release of Your Claims

In consideration for, among other terms, the payments, benefits and
opportunities described in this Agreement, you hereby agree to personally
release and forever discharge the Company, its affiliated and related entities,
its and their respective predecessors, successors and assigns, its and their
respective employee benefit plans and fiduciaries of such plans, and the current
and former officers, directors, shareholders, employees, attorneys, accountants
and agents of each of the foregoing in their official and personal capacities
(collectively referred to as the “Releasees”) generally from all claims,
demands, debts, damages and liabilities of every name and nature, known or
unknown (“Claims”) that, as of the date when you sign this Agreement, you have,
ever had, now claim to have, or ever claimed to have had against any or all of
the Releasees. This release includes, without limitation, all Claims:

relating to your employment by and the decision to terminate your employment
with the Company;

of wrongful discharge;

of breach of contract, including without limitation, breach of the Employment
Agreement;

of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of discrimination or retaliation, Americans with
Disabilities Act, Title VII of the Civil Rights Act of 1964 and the Age
Discrimination in Employment Act of 1967 (“ADEA”));

under any other federal or state statute;

of defamation or other torts;

of violation of public policy;

for wages, bonuses, incentive compensation, commissions, stock, stock options,
vacation pay or any other compensation or benefits including, without
limitation, pursuant to the Massachusetts Wage Act; and

for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;

provided, however, that this release shall not affect, waive or release your
rights under this Agreement.



--------------------------------------------------------------------------------

James Robert Rusche

August 31, 2016

Page 7

 

Future Cooperation

You agree to cooperate reasonably with the Company (including its outside
counsel) in connection with the contemplation, prosecution and defense of all
phases of existing, past and future litigation about which the Company believes
you may have knowledge or information, including without limitation the matter
captioned In re: Certain Recombinant Factor VIII Products, USITC Investigation
No. 337-TA-956, in which Repligen was served with certain non-party subpoenas
and Mr. Rusche provided deposition testimony as Repligen’s corporate
representative. You agree to make yourself available during and outside of
regular business hours for such cooperation; provided that the Company shall not
utilize this paragraph to require you to make yourself available to an extent
that would unreasonably interfere with any subsequent employment
responsibilities that you may have. You agree to appear without the necessity of
a subpoena to testify truthfully in any legal proceedings in which the Company
calls you as a witness. In connection with fulfilling your obligations under
this Section your pre-approved, out of pocket and reasonable expenses will be
reimbursed by the Company and you will be compensated for your reasonable time
spent at the rate of $200 per hour.

At-will Employment

Notwithstanding anything to the contrary herein, from the date of this Agreement
through the Separation Date, you will continue to be an at-will employee subject
to the terms of this Agreement.

Effect of a Breach

In the event that you have been found to have materially breached this Agreement
(including the Restrictive Covenant Agreement, as modified herein), in addition
to any other legal or equitable remedies it may have for such breach, the
Company shall have the right to terminate your employment for Cause. Any such
consequences of a breach by you will not affect the release or your continuing
obligations under this Agreement.

Legal Representation

This Agreement is a legally binding document and your signature will commit you
to its terms. You acknowledge that you have been advised to discuss all aspects
of this Agreement with your attorney, that you have in fact done so, that you
have carefully read and fully understand all of the provisions of this
Agreement, and that you are voluntarily entering into this Agreement.

Absence of Reliance

In signing this Agreement, you are not relying upon any promises or
representations made by anyone at or on behalf of the Company.



--------------------------------------------------------------------------------

James Robert Rusche

August 31, 2016

Page 8

 

Enforceability

If any portion or provision of this Agreement (including, without limitation,
any portion or provision of any section of this Agreement) shall to any extent
be declared illegal or unenforceable by a court of competent jurisdiction, then
the remainder of this Agreement, or the application of such portion or provision
in circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.

Waiver

No waiver of any provision of this Agreement shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

Enforcement

Jurisdiction. You and the Company hereby agree that the courts of the
Commonwealth of Massachusetts shall have the exclusive jurisdiction to consider
any matters related to this Agreement, including without limitation any claim
for violation of this Agreement. With respect to any such court action, you
(i) submit to the jurisdiction of such courts, (ii) consent to service of
process, and (iii) waive any other requirement (whether imposed by statute, rule
of court or otherwise) with respect to personal jurisdiction or venue.

Relief. You agree that it would be difficult to measure any harm caused to the
Company that might result from any material breach by you of your promises set
forth in this Agreement and that in any event money damages would be an
inadequate remedy for any such breach. Accordingly, you agree that if you
breach, or propose to breach, any portion of your obligations, the Company may
be entitled, in addition to all other remedies it may have, to an injunction or
other appropriate equitable relief to restrain any such breach, without showing
or proving any actual damage to the Company and without the necessity of posting
a bond and to reasonable attorneys associated with enforcing this Agreement.

Governing Law; Interpretation

This Agreement shall be interpreted and enforced under the laws of the
Commonwealth of Massachusetts, without regard to conflict of law principles. In
the event of any dispute, this Agreement is intended by the parties to be
construed as a whole, to be interpreted in accordance with its fair meaning, and
not to be construed strictly for or against either you or the Company or the
“drafter” of all or any portion of this Agreement.



--------------------------------------------------------------------------------

James Robert Rusche

August 31, 2016

Page 9

 

Entire Agreement and Time to Consider

This Agreement (including exhibits) along with the Restrictive Covenant
Agreement, as modified herein, and the Equity Documents constitute the entire
agreement between you and the Company with respect to the subject matter herein.
This Agreement supersedes any previous agreements, understandings or
communications between you and the Company with respect to the subject matter
herein, including without limitation the Employment Agreement and the Former
Agreement.

You acknowledge that you were given the opportunity to consider the Former
Agreement for twenty-one (21) days from the date the Former Agreement was
proposed to you (the “Consideration Period”). The Company proposed this
Agreement in place of the Former Agreement following discussions between the
parties. You agree that the presentation of this Agreement does not restart the
21-day Consideration Period, and that to accept this Agreement, you must return
a signed, unmodified original of this Agreement so that it is received by me on
or before five (5) days from the date of this letter. You have seven (7) days
from the day you enter into this Agreement to revoke it (the “Revocation
Period”). To revoke this Agreement, you must provide a written notice so that it
is received by me on or before the last day of the Revocation Period. Provided
that you do not revoke this Agreement during the Revocation Period, this
Agreement shall become effective on the first business day following the
Revocation Period (the “Effective Date”). Notwithstanding the foregoing, the
Company may withdraw the offer of this Agreement if you engage in conduct that
is contrary to the obligations in this Agreement or the interests of the
Company.

Counterparts

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be taken to be an original, but all of which
together shall constitute one and the same document. Facsimile and pdf
signatures shall be deemed to have the same legal effect as originals.

Please indicate your agreement to the terms of this Agreement by signing and
returning to me the original of this letter within the Consideration Period.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

Very truly yours,     REPLIGEN CORPORATION     By:  

/s/ Tony J. Hunt

   

 

  Tony J. Hunt     Date: August 31, 2016   President and CEO     The foregoing
is agreed to and accepted by:    

/s/ James Robert Rusche

   

 

James Robert Rusche     Date: August 31, 2016

Signature Page to Transitional Services and Separation Agreement



--------------------------------------------------------------------------------

Exhibit A

J. Rusche – Equity

 

Grant Date    Type    Granted      Exercisable      Unvested      Total
Options      Exercise
Price      Exp Date      Vest
Yrs

07/15/10

   ISO      25,000         25,000         0         25,000       $ 3.33        
07/15/20       5

02/28/13

   ISO      40,000         30,000         10,000         40,000       $ 6.23   
     02/28/23       4

02/27/14

   ISO      3,969         2,646         1,323         3,969       $ 15.91      
  02/27/24       3

02/27/14

   NQ      8,758         5,839         2,919         8,758       $ 15.91        
02/27/24       3

02/27/14

   RSU      6,644            2,215               02/27/24       3

02/26/15

   ISO      4,626         635         3,991         4,626       $ 26.20        
02/26/25       3

02/26/15

   NQ      5,441         2,721         2,720         5,441       $ 26.20        
02/26/25       3

02/26/15

   RSU      5,229            3,486               02/26/25       3

02/26/16

   ISO      3,761         0         3,761         3,761       $ 26.05        
02/26/26       3

02/26/16

   NQ      6,134         0         6,134         6,134       $ 26.05        
02/26/26       3

02/26/16

   RSU      5,086            5,086               02/26/26       3



--------------------------------------------------------------------------------

Exhibit B

CERTIFICATE UPDATING RELEASE OF CLAIMS

I, James Robert Rusche, hereby acknowledge and certify that I entered into an
Amended and Restated Transitional Services and Separation Agreement (the
“Agreement”) with Repligen Corporation, a Delaware corporation (the “Company”),
dated August 31, 2016 (the “Agreement”). Pursuant to the Agreement, I am
required to execute this certificate, which updates the release of claims set
forth in Section 12 of the Agreement (this “Certificate”) in order to be
eligible to receive the Acceleration (as defined in the Agreement). I will
execute this Certificate on the Separation Date.

 

  1. A copy of this Certificate was attached to the Agreement as Exhibit B.

 

  2. In consideration for the Acceleration set forth in Section 6(b) of the
Agreement, for which I become eligible only if I sign this Certificate, I hereby
extend the release of claims set forth in Section 11 of the Agreement to any and
all claims that arose after the date I signed the Agreement through the date I
signed this Certificate, subject to all other exclusions and terms set forth in
the Agreement.

 

  3. I have carefully read and fully understand all of the provisions of this
Certificate, I knowingly and voluntarily agree to all of the terms set forth in
this Certificate, and I acknowledge that in entering into this Certificate, I am
not relying on any representation, promise or inducement made by the Company or
its representatives with the exception of those promises contained in this
Certificate and the Agreement.

 

  4. I agree that this Certificate is part of the Agreement.

 

 

James Robert Rusche

 

Date